
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.2


SEPARATION AGREEMENT


        THIS SEPARATION AGREEMENT (this "Agreement") is made as of June 30,
2008, by and among Molson Coors Brewing Company, a Delaware corporation (the
"Company") and Timothy V. Wolf ("Executive").

        WHEREAS, Executive will leave the Company to become employed by
MillerCoors LLC pursuant to the terms of the Employment Letter (as defined
below); and

        WHEREAS, the termination of the Executive's employment with the Company
pursuant to the terms of this Agreement shall not be considered a "separation"
pursuant to the terms of any applicable pension plans maintained by or on behalf
of the Company.

        NOW, THEREFORE, the parties hereto agree as follows:

        1.    Termination of Employment Period.    The Company and Executive
hereby agree that Executive's employment shall terminate effective as of the
date hereof, and that on July 1, 2008, Executive will begin his employment with
MillerCoors LLC pursuant to that certain Employment Letter, dated July 1, 2008,
between MillerCoors LLC and Executive (the "Employment Letter").

        2.    Separation Payments and Related Matters.    

        (a)    Separation Payments.    On the date hereof, the Company will make
a payment to Executive equal to $1,601,250. Pursuant to Section 3(f) of the
Employment Letter, MillerCoors will make an additional payment to you of
$1,601,250 on the date specified in such Employment Letter, with such amount
referred to as the "MillerCoors Payments."

        (b)    General Release.    Notwithstanding the provisions of
Section 2(a) above, Executive shall be entitled to receive the payment due from
the Company on the date hereof if and only if Executive has executed and
delivered to the Company, and has not revoked or breached (including, without
limitation, by bringing any Claim, as defined therein), the Release (as defined
in Section 3 below) and has not breached any other provision of this Agreement.

        (c)    No Other Payments.    Except as set forth in Section 2(a) above,
Executive shall not be entitled to any other salary, commission, bonuses,
employee benefits (including long and short term disability, 401(k), and
pension) or compensation from the Company or its subsidiaries after the date
hereof and all of Executive's rights to salary, commission, bonuses, employee
benefits and other compensation hereunder which would have accrued or become
payable after the date hereof (other than vested retirement benefits accrued on
or prior to the date hereof that have not yet been paid) shall cease upon the
date hereof, other than those expressly required under applicable law (such as
COBRA). Notwithstanding the foregoing, nothing in this Agreement shall affect in
any way (i) Executive's rights of indemnification provided to Executive by the
Company's by-laws and/or other agreements or policies, which shall continue in
full force and effect, in accordance with their terms, following the date of
this Agreement, or (ii) Executive's rights to receive payments pursuant to the
Company's bonus plan for the portion of 2008 prior to the date hereof, which
payments, if any, will be paid to Executive at the time that payments are made
to other executives, at a comparable level, under such bonus plans, currently
anticipated to be March of 2009.

        3.    Release.    Concurrently with the execution of this Agreement,
Executive shall execute and deliver to the Company a general release in the form
of Exhibit A attached hereto (the "Release"), which Release shall be effective
as of the date hereof and, as a condition to any payments set forth in Section 2
above and the rights set forth in Section 4 below, shall not be revoked in whole
or in part. The payments described in Section 2 and the rights set forth in
Section 4 of this Agreement are conditioned upon the Release being in full force
and effect. In any proceeding brought by Executive to

--------------------------------------------------------------------------------



challenge the validity of the Release, the prevailing party in such proceeding
shall be entitled to all attorney's fees and/or costs incurred by that party to
the fullest extent authorized by law.

        4.    Company Release.    The Company releases and forever discharges
Executive and his assigns, agents, and heirs from, and covenant not to sue
Executive, his assigns, agents and heirs with respect to all claims, rights,
demands, actions, obligations, debts, sums of money, damages, and causes of
action arising from employment with the Company to the fullest extent permitted
by law and public policy, except for any claims arising from any intentional act
of misconduct by Executive or any other intentional act taken by Executive in
bad faith or without a reasonable belief that it was in the best interest of the
Company. Executive's obligations described in this Agreement, including
Section 3 and the Release, are conditioned upon the Company's release set forth
in this Section 4 being in full force and effect.

        5.    Equity Grants.    The Company and Executive hereby acknowledge and
agree that all options to acquire shares of the Company's Class B Common stock
(including for purposes of this Agreement, Stock Only Settled Appreciation
Rights) ("Options") and Restricted Stock Units ("RSUs") held by Executive
pursuant to the terms of the Molson Coors Incentive Compensation Plan (the
"Plan") shall continue to vest in accordance with their terms so long as
Executive remains employed by MillerCoors LLC; provided that such Options and
RSUs will be considered and deemed vested if the Executive remains employed by
MillerCoors LLC for the Initial Term (as defined in the Employment Letter) or if
Executive is earlier terminated by MillerCoors LLC without Cause (as defined in
the Employment Letter) or resigns with Good Reason (as defined in the Employment
Letter). Except as set forth otherwise in this Section 5, nothing in this
agreement shall modify the terms of any Options or RSUs held by Executive
pursuant to the terms of the Plan.

        6.    Other Agreements.    

        (a)    Non-Disparagement.    Executive agrees not to disparage the
Company or any of its past and present investors, officers, directors or
employees, and to keep all confidential and proprietary information about the
past or present business affairs of the Company and its subsidiaries
confidential unless a prior written release from the Company is obtained. The
Company agrees that the executives of the Company shall not disparage Executive.

        (b)    Return of Property.    Executive further agrees that, as of the
date hereof, Executive shall have returned to the Company any and all property,
tangible or intangible, relating to its business, which Executive possessed or
had control over at any time (including, but not limited to, company-provided
credit cards, building or office access cards, keys, computer equipment,
manuals, files, documents, records, software, customer data base and other data)
and that Executive shall not retain any copies, compilations, extracts,
excerpts, summaries or other notes of any such manuals, files, documents,
records, software, customer data base or other data; provided, however, that
Executive may retain the Company-issued home office computer equipment,
Blackberry and phone and corporate credit card until the same is issued to
Executive by Miller Coors LLC.

        (c)    No Admissions.    This Agreement shall not be construed as an
admission of any wrongdoing by the Company, any of its affiliates, or any of its
directors, officers, agents or employees.

        (d)    Withholding.    The Company will withhold from all payments
hereunder on the basis that they are for employment services any federal, state,
local or foreign withholding taxes, excise tax, or employment taxes imposed with
respect to such payments.

2

--------------------------------------------------------------------------------





        7.    Representations and Warranties; Acknowledgments.    

        (a)    Executive's Representations and Warranties.    Executive hereby
represents and warrants to the Company that (i) the execution, delivery and
performance of this Agreement by Executive do not and shall not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Executive is a party or by which he is bound,
(ii) Executive is not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreement with any other person or
entity (other than the Letter Agreement) and (iii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.

        (b)    Executive's Acknowledgment.    Executive hereby acknowledges and
represents that he was advised to and he has consulted with independent legal
counsel regarding his rights and obligations under this Agreement (including the
Release) or voluntarily waived the opportunity to do so and that he fully
understands the terms and conditions contained herein (including the Release).

        (c)    The Company's Representations and Warranties.    The Company each
hereby represents and warrants to Executive that (i) the execution, delivery and
performance of this Agreement by the Company do not and shall not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which the Company is a party or by which it is
bound, and (ii) upon the execution and delivery of this Agreement by Executive,
this Agreement shall be the valid and binding obligation of the Company,
enforceable in accordance with its terms.

        8.    Confidentiality.    Each of the Company and Executive agrees that
the contents of this Agreement and the attached Release, including but not
limited to its financial terms, are strictly confidential. By executing this
Agreement, Executive agrees and represents that Executive has maintained and
will maintain the confidential nature of the agreement and has not and will not
disclose its terms to any third party, except (a) to legal counsel, tax and
financial planners, and immediate family who agree to keep it confidential;
(b) as otherwise required by law, in which case Executive shall notify the
Company writing in advance of disclosure; and (c) as necessary to enforce this
Agreement. By executing this Agreement, the Company agrees and represents that
such person has maintained and will maintain the confidential nature of the
agreement and has not and will not disclose its terms to any third party, except
(x) to its executive staff and governing bodies, as necessary or appropriate,
and to its outside counsel, auditors and other advisors; (y) as otherwise
required by law; and (z) as necessary to enforce this Agreement. Notwithstanding
anything in this Section 7, it is understood by the Company and Executive that
the contents of this Agreement may be shared by either party hereto with
MillerCoors LLC.

        9.    Cooperation with Governmental Investigations and Responses to
Subpoenas.    No provision of this Agreement shall in any way limit Executive's
ability to cooperate with any federal, state, or local government investigative
agency or department in connection with any federal, state or local government
investigation or be construed as prohibiting the provision of non-privileged
information, documents (including but not limited to this Agreement) and/or
testimony by Executive or the Company in response to a subpoena issued by a
court of competent jurisdiction, or as may otherwise be required by law or which
Executive or the Company may be requested to provide to any federal, state, or
local governmental investigative agency or department or in connection with any
federal, state, or local investigation. However, in the event of a receipt of
any non-governmental subpoena Executive agrees to notify the Company with
reasonable promptness before complying with such a subpoena so that it may
protect its interests, including moving to quash the subpoena, as long as
provision of such notice does not violate any applicable law, rule, or court
order. If the Company seeks to prevent

3

--------------------------------------------------------------------------------



disclosure in accordance with the applicable legal procedures, and provides
Executive with notice before the deadline for Executive's compliance with the
subpoena, Executive shall not make any such disclosures until either such
objections are withdrawn or the objections are finally adjudicated by the
appropriate tribunal to be invalid.

        10.    General Provisions.    

        (a)    Severability.    If any portion or provision of this Agreement
will to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, will not be affected thereby, and each
portion and provision of this Agreement will be valid and enforceable to the
fullest extent permitted by law.

        (b)    Complete Agreement.    This Agreement, those documents expressly
referred to herein and other documents of even date herewith, including but not
limited to the Release attached as Exhibit A, set forth Executive's entire
agreement with the Company and supersede all prior and contemporaneous
communications, agreements and understandings, written or oral, with the Company
with respect to the subject matter hereof; provided, however, that this
Agreement will not terminate or supersede any additional obligations Executive
may have pursuant to any other agreement or under applicable law with respect to
confidentiality, non-competition, assignment of rights to intellectual property
or similar obligations. The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement.

        (c)    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which will be an original and all of which together will
constitute one and the same instrument.

        (d)    Successors and Assigns.    This Agreement will inure to the
benefit of and be binding upon Executive and the Company, and each of their
respective successors, executors, administrators, heirs and assigns, provided
that this Agreement may not be assigned by Executive without the prior written
consent of the Company.

        (e)    Governing Law.    This Agreement, the rights and obligations of
the parties hereto, and any claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of Delaware
(without regard to its choice of law provisions). Each of the parties agrees
that any dispute between the parties shall be resolved only in the courts of the
State of Delaware or the United States District Court for the District of
Delaware and the appellate courts having jurisdiction of appeals in such courts.
In that context, and without limiting the generality of the foregoing, each of
the parties hereto irrevocably and unconditionally (a) submits for himself or
itself in any proceeding relating to this Agreement or your employment by the
Company or any Affiliate, or for the recognition and enforcement of any judgment
in respect thereof (a "Proceeding"), to the exclusive jurisdiction of the courts
of the State of Delaware, the court of the United States of America for the
District of Delaware, and appellate courts having jurisdiction of appeals from
any of the foregoing, and agrees that all claims in respect of any such
Proceeding shall be heard and determined in such Delaware State court or, to the
extent permitted by law, in such federal court; (b) consents that any such
Proceeding may and shall be brought in such courts and waives any objection that
he or it may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (c) waives all
right to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or your employment by
the Company or any Company affiliate, or his or its performance under or the

4

--------------------------------------------------------------------------------






enforcement of this Agreement; (d) agrees that service of process in any such
Proceeding may be effected by mailing a copy of such process by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party at his or its address; and (e) agrees that nothing in this Agreement
shall affect the right to effect service of process in any other manner
permitted by the laws of the State of Delaware.

        (f)    Specific Performance and Enforcement.    Each of the parties to
this Agreement shall be entitled to enforce its rights under this Agreement
specifically, to recover damages and costs (including reasonable attorney's
fees) caused by any breach of any provision of this Agreement and to exercise
all other rights existing in its favor. The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that any party may in its sole discretion apply
to any court of law or equity of competent jurisdiction (without posting any
bond or deposit) for specific performance and/or other injunctive relief in
order to enforce or prevent any violations of the provisions of this Agreement.

        (g)    Amendment and Waiver.    The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and
Executive.

        (h)    Notices.    Any notices provided for in this Agreement will be in
writing and will be effective immediately when delivered in person or three
(3) days after such notice is deposited in the United States mail, postage
prepaid, and addressed to Executive at Executive's last known address on the
books of the Company or, in the case of the Company, to it at its principal
place of business, attention Chairman of the Board of Directors, or to such
other address as either party may specify by notice to the other actually
received.

* * * *

        IN WITNESS WHEREOF, the parties hereto have executed this Separation
Agreement on the date first written above.


 
 
MOLSON COORS BREWING COMPANY
 
 
By:
 
/s/  DOUGLAS N. BECK      

--------------------------------------------------------------------------------

    Name:   Douglas N. Beck     Its:   Attorney in Fact under Power of Attorney
dated June 17, 2008 for Samuel D. Walker, General Counsel, Vice President and
Secretary
 
 
EXECUTIVE
 
 
/s/  TIMOTHY V. WOLF      

--------------------------------------------------------------------------------

TIMOTHY V. WOLF

5

--------------------------------------------------------------------------------



Exhibit A

GENERAL RELEASE

        I, Timothy V. Wolf, in consideration of and subject to the performance
by Molson Coors Brewing Company, a Delaware corporation (the "Company"), of its
obligations under the Separation Agreement, dated as of June 30, 2008 (the
"Separation Agreement"), do hereby release and forever discharge as of the date
hereof the Company and its affiliates and all present and former directors,
officers, agents, representatives, employees, successors and assigns of the
Company and its affiliates and the Company's direct or indirect owners
(collectively, the "Released Parties") to the extent provided below.

        1)    I understand that any payments or benefits paid or granted to me
under the Separation Agreement on or after the date hereof represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive such payments and benefits specified in the Separation Agreement unless
I execute this General Release and do not revoke or breach this General Release.
Such payments and benefits will not be considered compensation for purposes of
any employee benefit plan, program, policy or arrangement maintained or
hereafter established by the Company or its affiliates. I also acknowledge and
represent that I have received all payments and benefits that I am entitled to
receive (as of the date hereof) by virtue of any employment by the Company.

        2)    Except as provided in paragraphs 4 and 9 below and except for
those provisions arising out of the performance of the Separation Agreement
which expressly survive the termination of my employment with the Company, I
knowingly and voluntarily (for myself and my heirs, executors, administrators
and assigns) release and forever discharge the Company and the other Released
Parties from any and all claims, suits, controversies, actions, causes of
action, cross-claims, counter-claims, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, claims for
costs and attorneys' fees, or liabilities of any nature whatsoever in law and in
equity, both past and present (through the date this General Release becomes
effective and enforceable) and whether known or unknown, suspected, or claimed
against the Company or any of the Released Parties that I, my spouse, or any of
my heirs, executors, administrators or assigns, may have, which arise out of or
are connected with my employment with, or my separation or termination from, the
Company (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974 (except as provided in
paragraph 8 below); any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys' fees incurred in these matters)
(all of the foregoing are collectively referred to herein as the "Claims").

        3)    I represent that I have made no assignment or transfer of any
right, claim, demand, cause of action, or other matter covered by paragraph 2
above.

        4)    I agree that this General Release does not waive or release any
rights or claims that I may have (a) under the Age Discrimination in Employment
Act of 1967 which arise after the date I execute this General Release, (b) with
respect to any options to acquire common stock of the Company which I may
exercise after the Separation Date as a result of Section 4 of the Separation
Agreement, (c) with respect to any vested benefits (including, but not limited
to, 401(k) or other vested retirement benefits) or (d) for claims which cannot
be released as a matter of law. I acknowledge and agree that my

--------------------------------------------------------------------------------




separation from employment with the Company is in compliance with the terms of
the Separation Agreement and company policy and shall not serve as the basis for
any Claim (including, without limitation, any claim under the Age Discrimination
in Employment Act of 1967). I further agree that this General Release does not
include or limit in any way my rights to indemnification pursuant to the
Company's articles of incorporation, by-laws, and/or policies.

        5)    I agree that I am waiving all rights to sue or obtain equitable,
remedial or punitive relief from any or all Released Parties of any kind
whatsoever, including, without limitation, reinstatement, back pay, front pay,
attorneys' fees and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding.

        6)    In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I covenant and agree that I will not file or institute at
any time hereafter any Claim (whether arising out of or connected with my
employment with, or my separation or termination from, the Company or otherwise)
against any of the Released Parties. I agree that filing or instituting any such
Claims would be a material breach of this General Release. I expressly consent
that this General Release shall be given full force and effect according to each
and all of its express terms and provisions, including those relating to unknown
and unsuspected Claims (notwithstanding any state statute that expressly limits
the effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. I acknowledge and agree that this waiver and agreement not
to bring any Claim is an essential and material term of this General Release and
that without such waiver and agreement not to bring any Claim the Company would
not have agreed to the terms of the Separation Agreement. I further agree that
in the event I should bring a Claim seeking damages against the Company, or in
the event I should seek to recover against the Company in any Claim brought by a
governmental agency on my behalf, this General Release shall serve as a complete
defense to such Claims to the maximum extent permitted by law. I further agree
that I am not aware of any pending Claim of the type described in paragraph 2
above as of the execution of this General Release and I represent and warrant to
the Company that I have not filed or instituted any Claim against any of the
Released Parties.

        7)    I represent that I am not aware of any claim by me other than the
claims that are released by this Agreement. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it. Nevertheless, I hereby waive any right, claim or
cause of action that might arise as a result of such different or additional
claims or facts.

        8)    I agree that neither this General Release, nor the furnishing of
the consideration for this General Release, shall be deemed or construed at any
time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.

        9)    I agree that I will forfeit all amounts payable by the Company
pursuant to or referenced in the Separation Agreement (including, without
limitation, the benefits referenced in paragraphs 2(a) and 4 thereof) if I
challenge the validity of this General Release. I also agree that if I violate
this General Release by suing the Company or the other Released Parties, I will
pay all costs and expenses of defending against the suit incurred by the
Released Parties, including reasonable attorneys' fees, and return all payments
received by me pursuant to or referenced in the Separation Agreement. I

2

--------------------------------------------------------------------------------




understand that this paragraph 9 does not apply if I file a charge or lawsuit
under the Age Discrimination in Employment Act of 1967 (an "ADEA Claim")
challenging the validity of this General Release. However, in the event any such
ADEA Claim is unsuccessful, I acknowledge that a court may order me to pay
attorney's fees and/or costs incurred by any of the Released Parties where
authorized by law. In the event any such ADEA Claim is successful, the severance
benefits or payments I received, in part for signing this General Release, may
serve as restitution, recoupment, or setoff to any monetary award I receive.

        10)  I agree that this General Release is confidential and agree not to
disclose any information regarding the terms of this General Release, except to
my immediate family and any tax, legal or other counsel I have consulted
regarding the meaning or effect hereof or as required by law, and I will
instruct each of the foregoing not to disclose the same to anyone. I understand
that I also may disclose this General Release and information regarding its
terms as required by law or court order.

        11)  Notwithstanding anything in this General Release to the contrary,
this General Release shall not relinquish, diminish, or in any way affect any
rights or claims arising out of any breach by the Company or by any Released
Party of the Separation Agreement as modified by the Separation Agreement, or
any of the Company's benefit plans qualified under the Employee Retirement
Income Security Act of 1974, in each case after the date hereof.

        All issues and questions concerning the construction, validity,
enforcement and interpretation of this General Release shall be governed by and
construed in accordance with the laws of the State of Delaware without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New Delaware or any other jurisdiction) that would cause the
application of the law of any jurisdiction other than the State of Delaware.

        The parties agree that they will not file any action arising out of or
based upon this General Release other than in the federal and state courts
located in the State of Delaware. The parties consent to personal jurisdiction
and venue solely within the federal and state courts located in the State of
Delaware and waive all other possible objections thereto.

        Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or its validity or enforceability in any other jurisdiction,
but this General Release shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

        BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

        1)    I HAVE READ IT CAREFULLY;

        2)    I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP
IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;

        3)    I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

        4)    I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY (INCLUDING VIA
THIS GENERAL RELEASE) BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL
READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

3

--------------------------------------------------------------------------------



        5)    I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS
GENERAL RELEASE SUBSTANTIALLY IN ITS FINAL FORM TO CONSIDER IT AND EITHER SUCH
21 DAYS HAVE ELAPSED OR I HAVE KNOWINGLY WAIVED THAT 21 DAY PERIOD;

        6)    I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS
GENERAL RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

        7)    I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND
WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

        8)    I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

Date: June 30, 2008

    /s/  TIMOTHY V. WOLF      

--------------------------------------------------------------------------------

TIMOTHY V. WOLF

4

--------------------------------------------------------------------------------





QuickLinks


SEPARATION AGREEMENT
